DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.

Election/Restrictions
Newly submitted claims 20-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 4-19, drawn to a vapor mitigation apparatus, classified in E04B1/665
II. Claims 20-30, drawn to a method of sealing a footing membrane, classified in E02D19/06.
It is noted that claim 22 is labeled as dependent upon claim 4. However, the preamble states “the method of claim 4”. As such, it is presumed to be a method claim and is therefore grouped with the method claims.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used without placement over granular fill and without pouring of concrete over the footing membrane. Instead it could be used as a continuous sheet for waterproofing as in an attic wall without a foundation wall. The concrete layer poured atop the membrane is not required by the product. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are separately classified and require separate, burdensome searches for the unique features of each invention. Further, separate consideration of the combination of each invention is required in light of the prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rudyan, US 2020/0240101.
Regarding claim 4:
Rudyan discloses a vapor mitigation apparatus (43) for use in sealing a footing membrane (base sheet 26) positioned between a granular fill and a concrete floor slab during construction of a building, the building having a foundation wall (16) having an inner and an outer surface, and a footing (also labeled 16 in Fig. 1, para. 0025 – both may be concrete), the apparatus comprising: 
a vertical member (22) configured to be affixed to the foundation wall (para. 0025), the vertical member having a first end located proximate to the footing and a second end, and an inner surface facing away from the foundation wall, and an outer surface facing the foundation wall; 
a horizontal foot (refer to Fig. 1, bottom portion located at reference numeral 45) located at the first end of the vertical member wherein the horizontal foot is configured to rest upon the footing; 
a means of sealing and securing the vertical member to the foundation wall (foam board 18, para. 0025) selected from expanding or rubberized foam; and 
a plastic sheet or membrane (26 – Aussie skin 550 is polymeric) permanently fixed and sealed to the vertical member configured to extend part way across the footing beyond the footing membrane (at overlap 27B, refer to .

Claim Rejections - 35 USC § 103
Claims 4-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parker, US 5,771,643 in view of Rudyan, US 2020/0240101.
Regarding claim 4:
Parker discloses a vapor mitigation apparatus (refer to Figs. 3, 4 and 7) for use in sealing a footing membrane (38) positioned between a granular fill and a concrete floor slab (40) during construction of a building, the building having a foundation wall (30) having an inner and an outer surface, and a footing (32), the apparatus comprising: 
a vertical member (12) configured to be affixed to the foundation wall, the vertical member having a first end located proximate to the footing and a second end, and an inner surface facing away from the foundation wall, and an outer surface facing the foundation wall; 
a horizontal foot (20) located at the first end of the vertical member wherein the horizontal foot is configured to rest upon the footing; 
a means of sealing and securing the vertical member to the foundation wall selected from a water impermeable, nonbiodegradable adhesion strip (caulk S; col. 3, ll. 16-18); and 
a sheet or membrane (28) permanently fixed and sealed to the vertical member configured to extend part way across the footing beyond the footing 
Parker does not expressly disclose wherein the sheet or membrane permanently fixed and sealed to the vertical member is plastic.
Rudyan discloses membrane 26 fixed and sealed to the vertical member and attached to the footing membrane, wherein the membrane is plastic.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to construct the membrane of Parker of plastic as suggested by Rudyan in order to provide a waterproofing membrane.
Regarding claim 5:
Parker discloses wherein the foot extends away from the foundation wall.
Regarding claim 7:
Parker discloses wherein the vertical member (12) is attached to the inner surface of the building.
Regarding claim 10:
Parker discloses wherein the membrane is permanently fixed and sealed to the inner surface of the vertical member (at the corner).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Parker, US 5,771,643 in view of Rudyan, US 2020/0240101 further in view of Hubert, US 2004/0261337.
Regarding claims 8 and 9:

Hubert discloses wherein it is desirable to protect the exterior surface of a foundation wall system.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the vapor mitigation apparatus system of Parker in view of Rudyan to protect the exterior of a foundation as suggested by Hubert, such that the membrane is permanently fixed and sealed to the outer surface of the vertical member, in order to protect the foundation wall from the effects of moisture and weatherization.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parker, US 5,771,643 in view of Rudyan, US 2020/0240101 further in view of Marshall, US 2013/0125481.
Regarding claims 18 and 19:
Parker does not expressly disclose hot melt gluing the membrane to the vertical member.
Marshall discloses securing a vapor mitigation membrane to an exterior wall wherein it is glued using hot melt glue (para. 0018).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to attach the membrane of Parker with hot melt glue as suggested by Marshall as it is one of several means of permanent attachment (para. 0018).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The most relevant prior art to Parker and Rudyan discloses a foot that extends away from the foundation wall. There is no suggestion or motivation to reverse the orientation of the feet of Parker and Rudyan to extend toward the foundation wall. Doing so would compromise the functionality of the devices of both Rudyan and Parker, as Rudyan discloses a vertical surface directly against the foundation wall such that a foot could not extend inwardly and Parker discloses wherein the foot create a receiving pocket. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633